Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Claims 1 and 20 now require that the first adhesive bead layer includes two elongate bead portions that extend parallel to a longitudinal centerline of the first buttress assembly. Vendely discloses an adhesive bead layer (104) that has a pair of first elongate bead portions that extend parallel to a longitudinal centerline of the first buttress assembly when considering the bead portions labelled below in the examiner-annotated reproduction of a portion of fig. 4 of Vendely. The term “portion” can be defined as “a part of a whole”. Because the bead layer (104) of Vendely has elongate portions that extend parallel to a longitudinal centerline of the first buttress assembly, it meets this limitation. See the below examiner-annotated reproduction of a portion of fig. 4 of Vendely, on which the pair of first bead portions of claim 1 are labelled. Note that these two bead portions are considered the first bead portion and second bead portion in claim 20.  Similar portions are present in the second adhesive layer (114) of the second buttress. 

    PNG
    media_image1.png
    383
    791
    media_image1.png
    Greyscale

Regarding claim 16, the adhesive layer (104) of Vendely has an adhesive bead layer that includes a first bead portion (wherein “portion” is merely a part of a whole) that extends in a longitudinal direction and a second bead portion that intersects the first bead portion (note: the bead portions may be taken at different thicknesses such that they cross, but are entirely separate; alternatively, the bead portions may be taken at the same thickness). See the below examiner-annotated reproduction of a portion of fig. 4 of Vendely, on which the 1st and 2nd bead portions of claim 16 have been labelled. Therefore, the amendments to the claims do not distinguished the claimed invention from the prior art of Vendely. 

    PNG
    media_image2.png
    383
    791
    media_image2.png
    Greyscale


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: in 2nd to last line of part (c)(ii) , “bead portion” should read “bead portions”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 includes that the intermediate slit is longitudinally spaced apart from the distal end slit by a greater distance than from the proximal end slit. However, each of the figures shows the intermediate slit (62) being closer to the distal slit (70), such that the intermediate slit is longitudinally spaced apart from the proximal slit (60) by a distance greater than from the distal end slit (see figs. 3, 5, 7-9, 12a,b). There is no support for an intermediate slit being longitudinally spaced apart from the distal end slit by a greater distance than from the proximal end slit.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 includes “the intermediate slit”, “the distal end slit” and “the proximal end slit” which each lack antecedent basis. It appears that claim 24 should depend from claim 23 (not claim 16) and has been thus treated for the purposes of claim interpretation. Additionally, in the interest of compact prosecution, claim 24 is being treated as though it reads “The buttress applier cartridge assembly of claim 23, wherein the intermediate slit is longitudinally spaced apart from the proximal end slit by a distance greater than from the distal end slit.” since this is consistent with the spatial relationship of the slits as described in the figures and specification (note: figs. 3, 5, 7-9, 12a,b shows intermediate slit 62 closer to distal end slit 64 than to proximal end slit 60).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-16, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vendely et al. (US 2017/0055981; “Vendely”). 
Regarding claim 1, Vendely discloses a surgical system for stapling tissue comprising a buttress applier cartridge (e.g., 200; figs. 7-9)  including a housing defining a first gap and a second gap (gap between sides of U-shape of housings 210/218) extending in a longitudinal direction therealong such that the first and second gaps are configured to receive a first portion of an end effector and a second portion of the end effector, respectively, of a surgical stapler 

    PNG
    media_image1.png
    383
    791
    media_image1.png
    Greyscale

Regarding claim 16, Vendely discloses a buttress applier cartridge assembly comprising a buttress assembly configured to be positioned on a platform and exposed in a gap of a housing (note that the platform and housing are not positively recited as part of the buttress applier cartridge assembly in the case of claim 16), wherein the buttress assembly includes a buttress extending longitudinally from a proximal buttress end portion to a distal buttress end portion with an intermediate buttress portion extending therebetween, the buttress (102; fig. 4-6) configured to be received against tissue and support a staple formed therein, an adhesive bead layer (104) on the buttress, wherein the adhesive bead layer is configured to be exposed in the gap of the housing and further configured to releasably adhere the buttress against an end effector of a surgical stapler (figs. 16a-b), and a pre-cut slit feature (e.g., 61717, 61718, 61719; fig. 154; [0637],[0638]) extending longitudinally through the buttress and configured to promote cutting of the buttress by a knife into first and second lateral buttress portions. The adhesive bead layer includes a first bead portion that extends in a longitudinal direction and a second bead portion that intersects the first bead portion and extends in a lateral direction perpendicular to the longitudinal direction. The term “portion” merely refers to a part or segment of the bead layer (104). Therefore, the first bead portion and the second bead portion may be considered 

    PNG
    media_image2.png
    383
    791
    media_image2.png
    Greyscale

Regarding claim 20, Vendely discloses a buttress applier cartridge assembly comprising a buttress assembly configured to be positioned on a platform and exposed in a gap of a housing, wherein the buttress assembly comprises a buttress configured to be received against tissue and support a staple formed therein, wherein the buttress (5202) includes a first outer film layer (5208), a second outer film layer (not illustrated, but discussed in [0539] – “another film layer may be positioned under mesh layer (5206)”) and a core mesh layer (5206) laminated between the first and second outer film layers and an adhesive layer (5204; fig. 91) on the first outer film layer configured to be exposed in the gap of the housing and further configured to releasably adhere the buttress against an end effector of a surgical stapler. Each of the core mesh layer, the first and second outer film layers, and the adhesive are configured to be absorbed by tissue ([0530]-[0531], [0785]; mesh may also be biodegradable (polyglactin 910) as per [0262]).  The adhesive layer includes first and second elongate bead portions that extend parallel to a longitudinal centerline of the buttress assembly and are equidistantly opposed from one another across the longitudinal centerline. As noted above, the term “portion” merely refers to a part or segment of the adhesive layer, wherein the adhesive layer is considered an 

    PNG
    media_image3.png
    383
    791
    media_image3.png
    Greyscale

Regarding claim 2, the second adhesive pattern of the second adhesive layer mirrors the first adhesive pattern of the first adhesive layer through the platform (fig. 4 of Vendely).
Regarding claims 3 and 4, the first buttress assembly is transversely offset from and transversely aligned with the second buttress assembly in the same manner as the instant invention (i.e., aligned, but not coincident). The first outer adhesive profile is transversely offset from and transversely aligned with the second outer adhesive profile (fig. 4 of Vendely)).
Regarding claim 6, the first and second lateral buttress widths are each the same (fig. 4 of Vendely).
Regarding claim 8, it is noted that the end effector and its associated anvil and deck are not positively recited as part of the claim. The adhesive layers of the first and second buttresses are the same size (fig. 4). Because the prior art adhesive layers of Vendely are capable of adhering to an anvil having a smaller cross sectional shape than the adhesive layer of the first buttress and a deck having a cross-sectional shape equivalent to the adhesive layer of the second buttress, it meets the functional limitation “wherein the first and second adhesive layers are each configured to adhere to an anvil with a lesser adhesive surface area for relatively reduced adhesion thereto and wherein the first and second adhesive layers are configured to 
Regarding claim 9, the end effector and its associated anvil and deck are not positively recited for claims 8 and 9. Because the buttress applier cartridge of Vendely is capable of being used with an anvil having a profile smaller than the profile of each adhesive layer and a deck having a profile in which the profile of the adhesive layers fit, it meets this recitation of intended use. 
Regarding claim 10, see figs. 26a-c of Vendely for example, wherein the adhesive layers (104; fig. 4) have an outer profile that fits within the outer profile of the deck and is larger than the outer profile of the anvil. See also figs. 5a-c, noting that the buttress has an outer profile larger than that of the anvil. The entire width of the deck is not shown (as indicated by the wavy lines of the lateral edges), but at least fig. 88 and 142 illustrate a buttress having a width fitting within that of the deck of the end effector. See the examiner-annotated reproduction of fig. 26B below.

    PNG
    media_image4.png
    666
    441
    media_image4.png
    Greyscale

Regarding claims 11-13, at least one of the first or second buttresses has a pre-cut slit that includes a proximal end slit (61719 in fig. 154, erroneously called “61715” in [0637] of Vendely), a distal end slit (61717; fig. 154), and intermediate slit (any of slits 61718; fig. 154) as claimed. 
Regarding claims 14 and 15, the core layer may comprise polyglactin 910 ([0262] of Vendely) sandwiched between a pair of outer layers each of a polydioxanone film material ([0531], only top outer layer shown, but bottom outer layer discussed in [0539] of Vendely – “another film layer may be positioned under mesh layer (5206)”)  
Regarding claim 21, each of the first elongate bead portions is laterally spaced apart from a respective side of the longitudinal centerline of the first buttress assembly and each of the second elongate bead portions is laterally spaced apart from a respective side of the longitudinal centerline of the second buttress assembly (annotated figure above, which is directly below discussion of claim 1, shows location of first elongate bead portions; pair of second elongate bead portions is similarly positioned on adhesive layer 114).
Regarding claim 22, a maximum lateral width of the first adhesive pattern is less than the maximum lateral width of the first buttress, and the second adhesive pattern is less than a maximum width of the second buttress (see fig. 34, noting that the adhesive layer (1338) is positioned on the inner body portion 1332 of the buttress but not the outer body portion 1334 according to par. [0339]; the pair of bead portions may comprise spaced apart portions of adhesive 1338 extending along respective halves of the inner body portion 1332).
Regarding claim 23, the pre-cut slit feature (fig. 154 of Vendely) extends along a longitudinal centerline of the buttress assembly, wherein the pre-cut slit comprises a proximal slit (61719 in fig. 154, erroneously called “61715” in [0637]), a distal slit (61717; fig. 154), and intermediate slit (61718) as claimed. Vendely discloses that there may be only one intermediate slit, such that the intermediate slit is longitudinally spaced from each of the proximal end slit and the distal end slit without any intervening slits therebetween (par. [0637]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendely. Vendely discloses the invention substantially as stated above including first and second buttresses having equal widths, but does not expressly disclose what that width is. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the first and second buttresses of Vendely to have a width of 0.41 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232). In the instant case, the buttresses of Vendely would not perform differently with the claimed width since the buttresses are able to carry out their main function of reinforcing the mechanical fastening of tissue provided by staples with the claimed dimension, and applicant places no criticality (i.e., no problem solved, purpose served, or advantage gained) on the claimed width.

Allowable Subject Matter
Claim 24 would be allowable if rewritten as suggested in the 35 USC 112(b) rejection section above (see “For the purposes of claim interpretation, claim 24 is being treated as though st paragraph and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0278774 to Shelton, IV et al.  discloses a buttress with first and second elongate beads (926) of adhesive, the center of the buttress being free of adhesive (fig. 26) 
US 2013/0146643 to Schmid et al. discloses a buttress with first and second elongate beads (30000) of adhesive, the center of the buttress being free of adhesive (fig. 266-268)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 3/15/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771